DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2, 10, and 21 have been amended, and Claims 26 and 27 have been added as per the amendment filed on 7/22/2022.

Currently Claims 1-27 are pending and prosecuted.

Specification

The substitute specificaiton, filed on 7/27/2022 has been accepted.

Drawings

The substitute drawings, filed on 7/27/2022 has been accepted.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 21 recite the limitation, “wherein the first and second sensing electrodes form a mutual capacitance in the crossing area to sense the first input and the second input”. However, the specificaiton does not describe forming a mutual capacitance to sense the second input, only the first input (see Printed Publication: [0115]; and [0118-0121];). In the second mode, the an input by the input device AP is sensed through a change in capacitance of the first sensing electrode and the second electrodes ([0115];), not via mutual capacitance.
	
Claims 2-20, and 22-27, which are dependent from Claims 1 and 27, are also rejected for the same rationale,

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cok, US Patent Publication 2013/0219679, henceforth known as Cok, and in further view of Kim et al., US Patent Publication 2020/0249791, henceforth known as Kim.

Regarding Claim 1, Cok discloses an electronic device (Abstract; transparent touch-responsive capacitor apparatus) comprising: 
a display panel configured to display an image ([0009]; [0128]; a display 110 with a corresponding touch screen 120 mounted with the display 110 so that information displayed on the display 110 is viewed through the touch screen 120); 
an input sensor on the display panel ([0009]; [0128]; a display 110 with a corresponding touch screen 120 mounted with the display 110 so that information displayed on the display 110 is viewed through the touch screen 120)and comprising a first sensing electrode and a second sensing electrode that is electrically insulated from the first sensing electrode (Figure 14 and 17; [0045]; [0058]; [0070]; orthogonal transparent electrodes 130 and 132 separated by an dielectric layer 124 (electrically insulated)), the input sensor being configured to sense a first input in a first mode ([0011]; [0022]; sensing touch input via mutual capacitance using the touch screen) and 
wherein the first sensing electrode comprises (Figure 14 and 17; [0047]; [0111-0115]; the transparent electrodes 130 comprises of the following:): 
a first main mesh pattern in a crossing area in which the first and second sensing electrodes cross each other (Cok: Figure 14 and 17; [0047]; [0107-0115]; second micro wires 154 are arranged in a “first main mesh pattern” in the “crossing area” of the transparent electrodes 130 and 132);
wherein the second sensing electrode comprises (Figure 14 and 17; [0047]; [0111-0115]; the transparent electrodes 132 comprises of the following:)::
a second main mesh pattern in the crossing area (Cok: Figure 14 and 17; [0047]; [0107-0115]; second micro wires 154 are arranged in a “second main mesh pattern” in the “crossing area” of the transparent electrodes 120 and 132);
wherein at least one of the first or second sensing electrodes (Figure 14 and 17; [0047]; [0111-0115]; the transparent electrodes 130 and 132 comprises of the following:) comprises: 
a sub mesh pattern in a non-crossing area on which the first and second sensing electrodes do not cross each other and which has a size different from that of the first and second main mesh patterns (Figure 14 and 17; [0047]; [0107-0115]; a “sub mesh pattern” provided in interstitial areas 12 and 14 (non-crossing area), as seen in Figure 17, where the electrodes 130 and 132 do not cross each other. As seen in Figure 14, the pattern in these interstitial areas has a size that is different from the pad areas),
wherein the first and second sensing electrodes form a mutual capacitance in the crossing area to sense the first input ([0011]; [0022]; sensing touch input via mutual capacitance using the touch screen).
	However, Cok doesn’t explicitly teach the input sensor being configured to sense a first input in a first mode and to sense a second input in a second mode; and
an input device configured to provide the second input to the input sensor,
wherein the first and second sensing electrodes form a mutual capacitance in the crossing area to sense the first input and the second input.
	Kim teaches a touch apparatus in which the touch panel is driven in two modes, a first mode s10, in which a plurality of first touch electrodes 111-1 to 111-m are simultaneously applied with driving signals, while the plurality of second touch electrodes 121-1 to 121-n provide a detecting signal, depending on touch, to a second driver receiver 120 (the input sensor being configured to sense a first input in a first mode, wherein the first and second sensing electrodes form a mutual capacitance in the crossing area to sense the first input). In a second mode s12 and s13, the plurality of first touch and second touch electrodes 111-1 to 111-m and 121-1 to 121-n are all simultaneously provided with driving signals to detect a touch input by a stylus pen 20 (an input device configured to provide the second input to the input sensor) (Figure 3 and 4; [0078-0098];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure the teachings of Cok to further include the teachings of Kim in order to provide the input sensor being configured to sense a first input in a first mode and to sense a second input in a second mode; andan input device configured to provide the second input to the input sensor,
wherein the first and second sensing electrodes form a mutual capacitance in the crossing area to sense the first input and the second input. The motivation to combine these analogous arts is because Kim teaches driving a touch panel in panel for detecting both a finger/palm and a stylus pen (Abstract; [0021]; [0023];).

Regarding Claim 2, The combination of Cok and Kim teaches wherein the first sensing electrode (Cok: Figure 14 and 17; [0047]; [0107-0115]; the first and second transparent electrodes 130 and 132 comprise of the following) further comprises: 
 
a first sub mesh pattern in a first non-crossing area in which the first sensing electrode does not cross the second sensing electrode (Cok: Figure 14 and 17; [0047]; [0107-0115]; first micro wires 152 are arranged in a “first sub mesh pattern” in a “first non-crossing area” where the first and second transparent electrodes 130 and 132 do not overlap), and 
the second sensing electrode (Cok: Figure 14 and 17; [0047]; [0107-0115]; the first and second transparent electrodes 130 and 132 comprise of the following further comprises: 
a second sub mesh pattern in a second non-crossing area in which the second sensing electrode does not cross the first sensing electrode (Cok: Figure 14 and 17; [0047]; [0107-0115]; first micro wires 152 are arranged in a “second sub mesh pattern” in a “second non-crossing area” where the first and second transparent electrodes 130 and 132 do not overlap).

Regarding Claim 12, The combination of Cok and Kim teaches wherein the first sensing electrode has a bar shape extending in a first direction, and the second sensing electrode has a bar shape extending in a second direction crossing the first direction (Cok: Figure 14 and 17; [0047]; [0107-0115]; the first and second transparent electrodes 130 and 132 have bar shapes that are arranged in extending in a first and second direction, that cross the first direction, as seen in Figure 17).

Regarding Claim 19, The combination of Cok and Kim teaches wherein the first input comprises an input generated by contact of a user's finger, and the second input comprises an input generated by contact of the input device (Kim: Figure 3 and 4; [0078-0098]; a first mode s10, in which a plurality of first touch electrodes 111-1 to 111-m are simultaneously applied with driving signals, while the plurality of second touch electrodes 121-1 to 121-n provide a detecting signal, depending on touch (user’s finger), to a second driver receiver 120. In a second mode s12 and s13, the plurality of first touch and second touch electrodes 111-1 to 111-m and 121-1 to 121-n are all simultaneously provided with driving signals to detect a touch input by a stylus pen 20).

Regarding Claim 20, The combination of Cok and Kim teaches wherein the input device comprises an active pen (Kim: [0074]; stylus pen can be an active stylus pen) .

Claims 3, 4, 6, 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cok, US Patent Publication 2013/0219679, henceforth known as Cok, and in further view of Kim et al., US Patent Publication 2020/0249791, henceforth known as Kim, and in further view of Hsu, US Patent Publication 2014/0160373.

Regarding Claim 3, The combination of Cok and Kim teaches wherein the first main mesh pattern has a size different from that of the first sub mesh pattern (Cok: Figure 14 and 17; [0047]; [0107-0115]; the “first main mesh pattern” is different from that of the “first sub mesh patter” as seen in Figure 14).
However, The combination of Cok and Kim doesn’t explicitly teach the second main mesh pattern has the same size as the second sub mesh pattern.
Hsu, US Patent Publication 2014/0160373, discloses a first connecting electrode 141 comprising of a first portion 1421 and a second portion 1422 that have conductive mesh patterns 221 and conductive mesh pattern 222, respectively. The conductive mesh pattern 221 and the conductive mesh pattern 222 may have the same mesh shape, size and density; nevertheless, all of, just two of or just one of their mesh shape, size and density might be different ([0037];).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Cok and Kim to further include the teachings of Hsu in order to provide the second main mesh pattern has the same size as the second sub mesh pattern. The motivation to combine these analogues arts is because Hsu teaches wherein an electrode comprising of two portions can have the same size and different mesh patterns (Hsu: [0037];).

Regarding Claim 4, The combination of Cok, Kim, and Hsu doesn’t explicitly teach wherein the first main mesh pattern has a size less than that of the first sub mesh pattern.
Hsu, US Patent Publication 2014/0160373, discloses a first connecting electrode 141 comprising of a first portion 1421 and a second portion 1422 that have conductive mesh patterns 221 and conductive mesh pattern 222, respectively. The conductive mesh pattern 221 and the conductive mesh pattern 222 may have the same mesh shape, size and density; nevertheless, all of, just two of or just one of their mesh shape, size and density might be different ([0037];).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Cok, Kim, and Hsu to further utilize the teachings of Hsu in order to provide wherein the first main mesh pattern has a size less than that of the first sub mesh pattern. The motivation to combine these analogues arts is because Hsu teaches wherein an electrode comprising of two portions can have different size and different mesh patterns (Hsu: [0037];).

Regarding Claim 6, The combination of Cok and Kim doesn’t explicitly tech wherein the first main mesh pattern has a size different from that of the first sub mesh pattern, and the second main mesh pattern has a size different from that of the second sub mesh pattern.
Hsu, US Patent Publication 2014/0160373, discloses a first connecting electrode 141 comprising of a first portion 1421 and a second portion 1422 that have conductive mesh patterns 221 and conductive mesh pattern 222, respectively. The conductive mesh pattern 221 and the conductive mesh pattern 222 may have the same mesh shape, size and density; nevertheless, all of, just two of or just one of their mesh shape, size and density might be different ([0037];).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Cok and Kim to further include the teachings of Hsu in order to provide wherein the first main mesh pattern has a size different from that of the first sub mesh pattern, and the second main mesh pattern has a size different from that of the second sub mesh pattern. The motivation to combine these analogues arts is because Hsu teaches wherein an electrode comprising of two portions can have different size and different mesh patterns (Hsu: [0037];).

Regarding Claim 7, The combination of Cok, Kim, and Hsu doesn’t explicitly teach wherein the first main mesh pattern has a size less than that of the first sub mesh pattern, and the second main mesh pattern has a size less than that of the second sub mesh pattern.
	At the time of the invention, there had been a recognized problem or need in the art to describe the relationship of the sizes between the first micro wires 152 and the second micro wires 154.
	However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized through the combinational teachings of Cok, Kim and Hsu that there was only a finite number of predictable and potential solutions to the problem, which is that the first micro wires 152 are either larger or smaller than the second micro wires 154.
	One of ordinary skill in the art could have pursed the known potential solutions with a reasonable expectation of success since both solutions provide were described as possible as taught by Hsu (Hsu: [0037];).
	Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.

Regarding Claim 14, The combination of Cok and Kim doesn’t explicitly teach wherein the first sensing electrode has a first electrode width in the crossing area and a second electrode width, which is greater than the first electrode width, in the first non-crossing area, and the second sensing electrode has a third electrode width in the crossing area and a fourth electrode width, which is greater than the third electrode width, in the second non-crossing area.
Hsu, US Patent Publication 2014/0160373, discloses a first connecting electrode 141 comprising of a first portion 1421 and a second portion 1422 that have conductive mesh patterns 221 and conductive mesh pattern 222, respectively. The conductive mesh pattern 221 and the conductive mesh pattern 222 may have the same mesh shape, size and density; nevertheless, all of, just two of or just one of their mesh shape, size and density might be different ([0037];).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Cok and Kim to further include the teachings of Hsu in order to provide wherein the first sensing electrode has a first electrode width in the crossing area and a second electrode width, which is greater than the first electrode width, in the first non-crossing area, and the second sensing electrode has a third electrode width in the crossing area and a fourth electrode width, which is greater than the third electrode width, in the second non-crossing area. The motivation to combine these analogues arts is because Hsu teaches wherein an electrode comprising of two portions can have different size and different mesh patterns (Hsu: [0037];).

Claims 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cok, US Patent Publication 2013/0219679, henceforth known as Cok, and in further view of Kim et al., US Patent Publication 2020/0249791, henceforth known as Kim, and in further view of Hsu, US Patent Publication 2014/0160373, and in further view of Richter, US Patent Publication 2010/0302201

Regarding Claim 5, The combination of Cok, Kim, and Hsu doesn’t explicitly teach wherein the first and second sub mesh patterns have a same size, and the first main mesh pattern has a size less than that of the second main mesh pattern.
	Richter, US Patent Publication 2010/0302201, teaches wherein mesh patterns of a sensor array may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand ([0062];).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Cok, Kim, and Hsu to further include the teachings of Richter in order to provide wherein the first and second sub mesh patterns have a same size, and the first main mesh pattern has a size less than that of the second main mesh pattern. The motivation to combine these analogous arts is because Richter teaches mesh patterns of a sensor array may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand (Richter: [0062];).
	

Regarding Claim 8, The combination of Cok, Kim, and Hsu doesn’t explicitly teach wherein the first and second sub mesh patterns have the same size, and the first main mesh pattern has a size equal to or less than that of the second main mesh pattern.
	Richter, US Patent Publication 2010/0302201, teaches wherein mesh patterns of a sensor array may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand ([0062];).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Cok, Kim, and Hsu, to further include the teachings of Richter in order to provide wherein the first and second sub mesh patterns have the same size, and the first main mesh pattern has a size equal to or less than that of the second main mesh pattern. The motivation to combine these analogous arts is because Richter teaches mesh patterns of a sensor array may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand (Richter: [0062];).

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cok, US Patent Publication 2013/0219679, henceforth known as Cok, in further view of Kim, US Patent Publication 2020/0249791, and in further view of Gwon et al., US Patent Publication 2020/0026377, henceforth known as Gwon.

Regarding Claim 9, The combination of Cok and Kim doesn’t explicitly teach wherein the first and second sensing electrodes are on the same layer, and the first and second sensing electrodes are electrically insulated from each other in the crossing area.
	However, Gwon et al., US Patent Publication 2020/0026377, disclose a touch sensor comprising of touch-driving electrode TE and touch-sensing electrodes RE, formed of a mesh shaped, and are both formed on the same side of the touch insulation film 156. The touch-driving and the touch-sensing electrodes TX and RY are electrically insulated from each other at areas where they cross, due to the use of bridges 152a,152b, 162a, and 162b so as to cross the corresponding other electrodes (Figure 1-4D;[0042-0049]; [0059];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Cok and Kim to further include the teachings of Gwon in order to provide wherein the first and second sensing electrodes are on the same layer, and the first and second sensing electrodes are electrically insulated from each other in the crossing area. The motivation to combine these analogous arts is because Gwon teaches this arrangements for securing improved touch-sensing performance (Gwon: Abstract;).

Claims 13 and 21-24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cok, US Patent Publication 2013/0219679, henceforth known as Cok, in further view of Kim, US Patent Publication 2020/0249791, and in further view of Richter, US Patent Publication 2010/0302201.


Regarding Claim 13, The combination of Cok and Kim doesn’t explicitly teach, wherein the first sensing electrode has a width that is constantly maintained in the first direction, and the second sensing electrode has a width that is constantly maintained in the second direction.
Richter, US Patent Publication 2010/0302201, teaches wherein mesh patterns of a sensor array may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand ([0062];).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Cok and Kim to further include the teachings of Richter in order to provide wherein the first sensing electrode has a width that is constantly maintained in the first direction, and the second sensing electrode has a width that is constantly maintained in the second direction. The motivation to combine these analogous arts is because Richter teaches mesh patterns of a sensor array may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand (Richter: [0062];).

Regarding Claim 21, Cok discloses an electronic device (Abstract; transparent touch-responsive capacitor apparatus) comprising: 
a display panel configured to display an image ([0009]; [0128]; a display 110 with a corresponding touch screen 120 mounted with the display 110 so that information displayed on the display 110 is viewed through the touch screen 120); and 
an input sensor on the display panel ([0009]; [0128]; a display 110 with a corresponding touch screen 120 mounted with the display 110 so that information displayed on the display 110 is viewed through the touch screen 120) and comprising a first sensing electrode and a second sensing electrode that is electrically insulated from the first sensing electrode (Figure 14 and 17; [0045]; [0058]; [0070]; orthogonal transparent electrodes 130 and 132 separated by an dielectric layer 124 (electrically insulated)), the input sensor being configured to sense a first input in a first mode ([0011]; [0022]; sensing touch input via mutual capacitance using the touch screen)
wherein the first sensing electrode comprises (Figure 14 and 17; [0047]; [0111-0115]; the first transparent electrodes 130 comprises of the following:): 
a first main mesh pattern in a crossing area (Cok: Figure 14 and 17; [0047]; [0107-0115]; second micro wires 154 are arranged in a “first main mesh pattern” in the “crossing area”); and 
a first sub mesh pattern in a first non-crossing area in which the first sensing electrode does not cross the second sensing electrode (Cok: Figure 14 and 17; [0047]; [0107-0115]; first micro wires 152 are arranged in a “first sub mesh pattern” in a “first non-crossing area” where the first and second transparent electrodes 130 and 132 do not overlap), and 
the second sensing electrode (Cok: Figure 14 and 17; [0047]; [0107-0115]; the second transparent electrodes 132 comprise of the following) comprises: 
a second main mesh pattern in the crossing area (Cok: Figure 14 and 17; [0047]; [0107-0115]; second micro wires 154 are arranged in a “second main mesh pattern” in the “crossing area”);  and 
a second sub mesh pattern in a second non-crossing area in which the second sensing electrode does not cross the first sensing electrode (Cok: Figure 14 and 17; [0047]; [0107-0115]; first micro wires 152 are arranged in a “second sub mesh pattern” in a “second non-crossing area” where the first and second transparent electrodes 130 and 132 do not overlap),
wherein the first and second sensing electrodes form a mutual capacitance in the crossing area to sense the first input ([0011]; [0022]; sensing touch input via mutual capacitance using the touch screen).
However, Cok does not explicitly disclose the input sensor being configured to sense a first input in a first mode and to sense a second input in a second mode,
wherein the first main mesh pattern has a size different from that of the second main mesh pattern, and 
wherein the first and second sensing electrodes form a mutual capacitance in the crossing area to sense the first input and the second input.
Kim teaches a touch apparatus in which the touch panel is driven in two modes, a first mode s10, in which a plurality of first touch electrodes 111-1 to 111-m are simultaneously applied with driving signals, while the plurality of second touch electrodes 121-1 to 121-n provide a detecting signal, depending on touch, to a second driver receiver 120 (the input sensor being configured to sense a first input in a first mode, wherein the first and second sensing electrodes form a mutual capacitance in the crossing area to sense the first input). In a second mode s12 and s13, the plurality of first touch and second touch electrodes 111-1 to 111-m and 121-1 to 121-n are all simultaneously provided with driving signals to detect a touch input by a stylus pen 20 (an input device configured to provide the second input to the input sensor) (Figure 3 and 4; [0078-0098];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure the teachings of Cok to further include the teachings of Kim in order to provide the input sensor being configured to sense a first input in a first mode and to sense a second input in a second mode; and wherein the first and second sensing electrodes form a mutual capacitance in the crossing area to sense the first input and the second input . The motivation to combine these analogous arts is because Kim teaches driving a touch panel in panel for detecting both a finger/palm and a stylus pen (Abstract; [0021]; [0023];).
However, the combination of Cok and Kim teaches wherein the first main mesh pattern has a size different from that of the second main mesh pattern.
Richter, US Patent Publication 2010/0302201, teaches wherein mesh patterns of a sensor array may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand ([0062];).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Cok, and Kim to further include the teachings of Richter in order to provide wherein the first main mesh pattern has a size different from that of the second main mesh pattern. The motivation to combine these analogous arts is because Richter teaches mesh patterns of a sensor array may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand (Richter: [0062];).

Regarding Claim 22, The combination of Cok, Kim and Richter doesn’t explicitly teach  wherein the first main mesh pattern has a size less than that of the second main mesh pattern.
Richter, US Patent Publication 2010/0302201, teaches wherein mesh patterns of a sensor array may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand ([0062];).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Cok, Kim and Richter to further utilize the teachings of Richter in order to provide wherein the first main mesh pattern has a size less than that of the second main mesh pattern. The motivation to combine these analogous arts is because Richter teaches mesh patterns of a sensor array may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand (Richter: [0062];).


Regarding Claim 23, The combination of Cok, Kim and Richter doesn’t explicitly teach  wherein the first and second sub mesh patterns have the same size, and the first main mesh pattern has a size less than that of the first sub mesh pattern.
Richter, US Patent Publication 2010/0302201, teaches wherein mesh patterns of a sensor array may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand ([0062];).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Cok, Kim and Richter to further utilize the teachings of Richter in order to provide wherein the first and second sub mesh patterns have the same size, and the first main mesh pattern has a size less than that of the first sub mesh pattern. The motivation to combine these analogous arts is because Richter teaches mesh patterns of a sensor array may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand (Richter: [0062];).


Regarding Claim 24, The combination of Cok, Kim, and Richter teaches wherein the first sensing electrode has a bar shape extending in a first direction, and the second sensing electrode has a bar shape extending in a second direction crossing the first direction (Cok: Figure 14 and 17; [0047]; [0107-0115]; the first and second transparent electrodes 130 and 132 have bar shapes that are arranged in extending in a first and second direction, that cross the first direction, as seen in Figure 17).

Regarding Claim 26, The combination of Cok and Kim doesn’t explicitly teach wherein the crossing area has a size greater than that of the non-crossing area.

Richter, US Patent Publication 2010/0302201, teaches wherein mesh patterns of a sensor array may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand ([0062];).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Cok, and Kim to further include the teachings of Richter in order to provide wherein the crossing area has a size greater than that of the non-crossing area. The motivation to combine these analogous arts is because Richter teaches mesh patterns of a sensor array may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand (Richter: [0062];).

Regarding Claim 27, The combination of Cok, Kim, and Richter doesn’t explicitly teach wherein the crossing area has a size greater than that of the non-crossing area.
Richter, US Patent Publication 2010/0302201, teaches wherein mesh patterns of a sensor array may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand ([0062];).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Cok, Kim, and Richter to further include the teachings of Richter in order to provide wherein the crossing area has a size greater than that of the non-crossing area. The motivation to combine these analogous arts is because Richter teaches mesh patterns of a sensor array may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand (Richter: [0062];).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cok, US Patent Publication 2013/0219679, henceforth known as Cok, in further view of Kim, US Patent Publication 2020/0249791, and in further view of Frey, US Patent Publication 2016/0004358.

Regarding Claim 15, The combination of Cok and Kim doesn’t explicitly teach wherein the first sensing electrode further comprises a first adjacent mesh pattern in a first adjacent area that is adjacent to the crossing area and having a size different from that of each of the first main mesh pattern and the first sub mesh pattern.
	However, Frey, US Patent Publication 2016/0004358, teaches a mesh electrode design comprising of an inner electrode pattern 905a with a high active areal conductor density, an outer electrode pattern 915a with a with relatively low active areal conductor density, and an middle electrode pattern 910a with a real conductor density between low and high (Figure 37; [0254]; [0255];).
	Frey’s teachings of a mesh electrode comprising of three electrode patterns with all different densities would have been recognized by one skilled in the art, as applicable to the combinational disclosure of Cok and Kim’s first and second transparent electrodes comprising of two different electrode patterns (first micro wires 152 and second micro wires 154) with different densities and the results would have been predictable and resulted in having a third micro wire between the first and second micro wires 152 and 154 with a different pattern and different density, since Frey teaches the use of a mesh electrode with three electrode patterns having different densities (Figure 37; [0254];) and Frey teaches that an areal density of active traces for continuous micro-wire structures can be uniform or non-uniform (Frey: [0251];).
	Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cok, US Patent Publication 2013/0219679, henceforth known as Cok, in further view of Kim, US Patent Publication 2020/0249791, in further view of Frey, US Patent Publication 2016/0004358, and in further view of Richter, US Patent Publication 2010/0302201.

Regarding Claim 16, The combination of Cok, Kim, and Frey doesn’t explicitly teach wherein the first adjacent mesh pattern has a size that is less than that of the first sub mesh pattern and greater than that of the first main mesh pattern.
Richter, US Patent Publication 2010/0302201, teaches wherein mesh patterns of a sensor array may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand ([0062];).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Cok, Kim, and Frey to further include the teachings of Richter in order to provide wherein the first adjacent mesh pattern has a size that is less than that of the first sub mesh pattern and greater than that of the first main mesh pattern. The motivation to combine these analogous arts is because Richter teaches mesh patterns of a sensor array may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand (Richter: [0062];).


Regarding Claim 17, The combination of Cok, Kim, and Frey teaches wherein the second sensing electrode further comprises a second adjacent mesh pattern in a second adjacent area that is adjacent to the crossing area (Cok: Figure 14 and 17; [0047]; [0107-0115]; the first and second transparent electrodes 130 and 132 comprise of a third micro wire between the first and second micro wires 152 and 154 with a different pattern and different density) .
However, Cok, Kim and Frey doesn’t explicitly teach the second adjacent mesh pattern having a size different from that of each of the second main mesh pattern and the second sub mesh pattern.
Richter, US Patent Publication 2010/0302201, teaches wherein mesh patterns of a sensor array may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand ([0062];).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Cok, Kim, and Frey to further include the teachings of Richter in order to provide the second adjacent mesh pattern having a size different from that of each of the second main mesh pattern and the second sub mesh pattern. The motivation to combine these analogous arts is because Richter teaches mesh patterns of a sensor array may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand (Richter: [0062];).


Regarding Claim 18, The combination of Cok, Kim, Frey, and Richter doesn’t explicitly teach wherein the second main mesh pattern and the second sub mesh pattern have the same size, and the second adjacent mesh pattern has a size less than that of the second sub mesh pattern.
Richter, US Patent Publication 2010/0302201, teaches wherein mesh patterns of a sensor array may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand ([0062];).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Cok, Kim, and Frey to further include the teachings of Richter in order to provide wherein the second main mesh pattern and the second sub mesh pattern have the same size, and the second adjacent mesh pattern has a size less than that of the second sub mesh pattern. The motivation to combine these analogous arts is because Richter teaches mesh patterns of a sensor array may be provided in any of a number of different configurations, sizes, and shapes according to the particular application at hand (Richter: [0062];).


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cok, US Patent Publication 2013/0219679, henceforth known as Cok, in further view of Kim, US Patent Publication 2020/0249791, in further view of Richter, US Patent Publication 2010/0302201, and in further view of Gwon et al., US Patent Publication 2020/0026377, henceforth known as Gwon.

Regarding Claim 25, The combination of Cok, Kim, and Richter doesn’t explicitly teach wherein the first and second sensing electrodes are on the same layer, and the first and second sensing electrodes are electrically insulated from each other in the crossing area.
However, Gwon et al., US Patent Publication 2020/0026377, disclose a touch sensor comprising of touch-driving electrode TE and touch-sensing electrodes RE, formed of a mesh shaped, and are both formed on the same side of the touch insulation film 156. The touch-driving and the touch-sensing electrodes TX and RY are electrically insulated from each other at areas where they cross, due to the use of bridges 152a,152b, 162a, and 162b so as to cross the corresponding other electrodes (Figure 1-4D;[0042-0049]; [0059];).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combinational disclosure of Cok, Kim, and Richter to further include the teachings of Gwon in order to provide wherein the first and second sensing electrodes are on the same layer, and the first and second sensing electrodes are electrically insulated from each other in the crossing area. The motivation to combine these analogous arts is because Gwon teaches this arrangements for securing improved touch-sensing performance (Gwon: Abstract;).

Allowable Subject Matter

Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claims 1-27 have been fully considered, but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection presented above.

In response to applicants remarks that the second micro-wires 154appear to be electrically connected to one another, the examiner respectfully disagrees. The second micro-wires 154 of transparent electrodes 130 and 132 are not electrically connected to each other. Paragraph [0066] makes no such statement that the second micro-wires 154 of transparent electrodes 130 and 132 are electrically connected to each other. Furthermore, [0070] describes the transparent electrodes 130 and 132 are located on either side of dielectric layer 124, which electrically insulates the transparent electrodes.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699